Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2015

                                       No. 04-15-00491-CR

                                   Ex Parte Jessica CASTILLO,
                                             Appellant

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 475264
                          Honorable Jason Garrahan, Judge Presiding

                                          ORDER
         This is an appeal from an order denying an application for a writ of habeas corpus based
on a claim of double jeopardy. On September 29, 2015, the court reporter responsible for
preparing the reporter’s record filed a notification of late record, stating that appellant has failed
to pay or make arrangements to pay the fee for preparing the reporter’s record. On October 1,
2015, we ordered appellant to file written proof, within ten days of our order, that either (1) the
reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee; or (2) the
appellant was entitled to appeal without paying the reporter’s fee. On October 9, 2015, appellant
filed a letter in response to our order. In the letter, appellant explains that she has pleaded guilty
to DWI in the underlying trial court case, and agreed to a term of probation to run concurrent
with trial court cause numbers 458109 and 458110 (appellate court case number 04-15-00207-
CR and 04-15-00208-CR), and appellant’s sentencing is set for November 13, 2015. Appellant
further states that she intends to dismiss this appeal once her sentencing takes place, and requests
that this appeal be abated pending sentencing in the trial court.

      Appellant’s request for an abatement of this appeal is GRANTED, and this appeal is
ABATED. All appellate deadlines are suspended pending further order of this court. Appellant
is ORDERED to advise this court in writing of the status of appellant’s sentencing no later
than December 1, 2015.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court